USCA4 Appeal: 22-6619      Doc: 11         Filed: 09/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6619


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        LEONEL ROMEO CAZACO, a/k/a Phil, a/k/a Jimmy Fingers, a/k/a Frank Nisbett,
        a/k/a James Romeo Nelson, a/k/a Scott,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Robert E. Payne, Senior District Judge. (3:96-cr-00066-REP-EWH-6)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Andrew Michael Stewart, LAW OFFICE OF ANDREW M. STEWART, Arlington,
        Virginia, for Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6619      Doc: 11         Filed: 09/27/2022      Pg: 2 of 2




        PER CURIAM:

               Leonel Romeo Cazaco appeals the district court’s order denying relief on his 18

        U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no

        abuse of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

        § 3553(a) sentencing factors, compassionate release was not warranted. See United States

        v. Kibble, 992 F.3d 326, 329-31 (4th Cir.) (providing standard of review and outlining steps

        for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383 (2021).

        Accordingly, we affirm the district court’s order. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2